[DO NOT PUBLISH]


            IN THE UNITED STATES COURT OF APPEALS

                   FOR THE ELEVENTH CIRCUIT
                     ________________________                  FILED
                                                      U.S. COURT OF APPEALS
                            No. 09-11251                ELEVENTH CIRCUIT
                                                          OCTOBER 22, 2009
                        Non-Argument Calendar
                                                         THOMAS K. KAHN
                      ________________________
                                                              CLERK

                  D. C. Docket No. 06-00023-CR-4-RH


UNITED STATES OF AMERICA,


                                                              Plaintiff-Appellee,

                                 versus

CLARENCE EDWARD HOLSEY,

                                                        Defendant-Appellant.


                      ________________________

               Appeal from the United States District Court
                   for the Northern District of Florida
                     _________________________

                           (October 22, 2009)


Before EDMONDSON, MARCUS and ANDERSON, Circuit Judges.
PER CURIAM:

       Clarence Edward Holsey, a pro se federal prisoner convicted of crack

cocaine and firearm offenses, appeals the denial of his motion for a sentence

reduction pursuant to 18 U.S.C. § 3582(c)(2) and Amendment 706 to the

Sentencing Guidelines. No reversible error has been shown; we affirm.*

       When a sentencing guideline is amended and given retroactive effect, the

district court may reduce an already incarcerated defendant’s term of imprisonment

under the amendment “if such a reduction is consistent with applicable policy

statements issued by the Sentencing Commission.” 18 U.S.C. § 3582(c)(2); see

also U.S.S.G. § 1B1.10(a)(1). A reduction of a term of imprisonment is not

“consistent with applicable policy statements issued by the Sentencing

Commission” -- and is, therefore, unauthorized under section 3582(c)(2) -- if the

retroactive amendment “does not have the effect of lowering the defendant’s

applicable guideline range.” U.S.S.G. § 1B1.10(a)(2)(B). Amendment 706 --

which became retroactive on 3 March 2008, U.S.S.G. App. C, Amend. 713 (Supp.

1 May 2008) -- reduced by two the base offense levels in crack cocaine sentences

calculated pursuant to the drug quantity table, U.S.S.G. § 2D1.1(c).




       *
         We review de novo the district court’s legal conclusions about the scope of its authority
in a section 3582(c)(2) proceeding. United States v. James, 548 F.3d 983, 984 (11th Cir. 2008).

                                                 2
      Here, the district court denied Holsey’s section 3582(c)(2) motion because

he was not sentenced pursuant to the drug quantity table but, instead, was

sentenced pursuant to U.S.S.G. § 2K2.1, the guideline for firearm offenses. Holsey

was convicted on two crack cocaine counts and on one count of being a felon in

possession of a firearm. Pursuant to U.S.S.G. § 3D1.2(c), the drug counts were

grouped with, and treated as separate offense characteristics of, the firearm count.

Because section 2K2.1 yielded the higher guidelines range, see U.S.S.G. §

3D1.3(a), it was used to calculate Holsey’s range of 151 to 188 months. Holsey

received a total sentence of 151 months, comprised of 151 months on the drug

counts and 120 concurrent months (the statutory maximum) on the firearm count.

      On appeal, Holsey argues that his sentence was based on the drug quantity

table. But the record shows clearly that Holsey’s guidelines range was calculated

under section 2K2.1. We conclude that the district court determined correctly that

it lacked authority to reduce Holsey’s sentence pursuant to Amendment 706

because his guidelines range was unaffected by the amendment. See United States

v. Moore, 541 F.3d 1323, 1327-28 (11th Cir. 2008), cert. denied, McFadden v.

United States, 129 S. Ct. 965 (2009), and cert. denied, 129 S. Ct. 1601 (2009)

(concluding that defendants sentenced as career offenders were ineligible for

sentence reductions under Amendment 706 because their guidelines ranges were



                                          3
not based on the drug quantity offense levels that had been lowered by Amendment

706).

        AFFIRMED.




                                       4